UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1876


REGINALD BOYER,

                  Plaintiff - Appellant,

          v.

ROBERT FREEMAN, Director, Adjudication Center Office of
Transportation Treat Assessment and Credentialing; RUSSELL
ROBERTS, Deputy Director, Aviation & Analysis Office of
Transportation   Threat    Assessment   and    Credentialing;
STEPHANIE STOLTZUS, Transportation Security Administration,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cv-00021-AJT-JFA)


Submitted:   December 20, 2011              Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Boyer, Appellant Pro Se.          Julie Ann Edelstein, OFFICE
OF THE UNITED STATES ATTORNEY,             Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reginald   Boyer    appeals    the    district     court’s   order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.         Boyer   v.   Freeman,     No.   1:11-cv-00021-AJT-JFA

(E.D.    Va.    July   14,   2011).      We   dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                         2